Citation Nr: 1715523	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic renal condition, to include as due to lithium toxicity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 and from August 1969 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for chronic renal failure due to lithium toxicity. 

The Veteran testified before the undersigned at a June 2011 Travel Board Hearing.  A transcript of that hearing is of record.

The Board most recently remanded the case for further development in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic renal disorder secondary to lithium toxicity, lithium being one of his medications for service-connected schizophrenia.  It has also been raised that service-connected coronary artery disease caused or aggravated the Veteran's renal disorder.  Further, in a post-remand brief received in March 2016, the Veteran's representative contended that the Veteran's chronic renal condition was caused by his service-connected ulcerative colitis.

VA medical records show that the Veteran was hospitalized in January 2004 due to lithium toxicity.  He was diagnosed with acute renal failure and treated with dialysis.  The Veteran had received an IVF filter placement two weeks previously, and his acute renal failure was thought to be due to contrasts received during the IVF filter placement.  The Veteran is service-connected for schizophrenia.  He takes lithium to treat his psychiatric disability.  In a pulmonary attending note, the Veteran was noted to have been diagnosed with a deep vein thrombosis (DVT) on January 10, 2004, and given an IVC filter because he was felt to not be a candidate for anticoagulation due to his now service-connected ulcerative colitis.  The Veteran was given contrast for the IVC filter, and he experienced a "bump" in his creatinine, which affected the clearance of his lithium. 

A February 2005 VA treatment note documents the Veteran receiving another dialysis treatment due to another diagnosis of lithium toxicity due to acute renal failure.  The Veteran had been having decreased urine output for the previous few weeks, but he had continued to take Lithium and his hypertension medications, which had "likely contributed to renal injury as well as causing elevation of [lithium] levels", found the VA physician.  The physician noted that the acute renal failure had an uncertain etiology, though "2/2 IV contrast" was noted to be a possible cause.  

The Veteran submitted a service connection claim in October 2007, contending that he had chronic kidney disease due to lithium toxicity.  

In March 2008, VA received an October 2006 office practice initial consult from Dallas Nephrology Associates.  The report indicates that the Veteran had a history of chronic kidney disease with baseline serum creatinine of 1.6 to 1.8 secondary to hypertension and lithium toxicity, iron deficiency anemia, ulcerative colitis, erectile dysfunction, history of deep venous thrombosis on Coumadin, bipolar disorder and multiple medical problems.  CAT scan images taken from earlier that month showed an IVC filter, small pericardial effusion, low-density lesion along the inferior left kidney.  The treating physician noted the lesion to be a possible cyst.  The Stage III chronic kidney disease was again noted to be secondary to hypertension and lithium toxicity, this notation limited to just hypertension and lithium toxicity, as opposed to the earlier indication that it was related to the other medical conditions in the Veteran's medical history.  After his initial hospitalization for acute renal failure in 2004, the Veteran had recovery of renal function.  Subsequent treatment notes in December 2006, June 2007, December 2007, from the Dallas Nephrology Associates document the annotation of chronic kidney disease secondary to hypertension and lithium toxicity.  

VA provided an initial examination for the Veteran's claim in October 2008.  At that time, the examiner was of the opinion that since the Veteran's January 2004 admission for lithium toxicity, he had recovered renal function and had experienced no problems since January 2004 which were associated with the renal failure.  The examiner noted that the acute renal failure in January 2004 was thought to be secondary to contrast received during IVF filter placement.  In his opinion, the examiner found a 100 percent probability that the lithium caused the Veteran's renal failure in January 2004.  He noted that most blood pressure medications could cause renal failure when taken with lithium.  A diagnosis of renal failure in January 2004 with one session of hemodialysis secondary to lithium toxicity, now resolved without sequelae, was provided. 

As noted by the Board in March 2012, the claims file contains treatment records from Dallas Nephrology Associates which state that the Veteran had stage III chronic renal disease secondary to hypertension and lithium toxicity.  In addition, a June 2011 treatment record notes chronic kidney disease amongst the Veteran's active problems.  These records conflict with the October 2008 examiner's opinion that the Veteran had no sequelae of his renal failure in 2004.  Thus, the Board remanded for an addendum opinion.  

At the subsequent July 2012 VA examination, the examiner reported renal dysfunction, noting the Veteran's estimated glomerular filtration rate (eGFR) of 57 mL/min whereas a normal eGFR is 60 mL/min or more.  The examiner concluded, that the lithium toxicity did not cause the renal failure, but that the contrast dye used for a vascular procedure 2 weeks prior to the failure had caused acute renal failure.  He explained that, due to the poor renal function, the Veteran had become toxic of the lithium he continued to take.  

The examiner did not expressly address whether the renal failure was aggravated by the Veteran's lithium prescription for the service-connected schizophrenia, so the Board again remanded the claim in July 2014 for an addendum opinion.  The Board also requested an opinion as to whether the Veteran's renal dysfunction was caused or aggravated by his service-connected coronary artery disease.  

In a November 2014 VA opinion, the examiner noted that the medical records from the Veteran's hospitalization in January 2004 clearly stated that the Veteran had a vascular procedure (IVC filter placement) two weeks prior to the renal failure.  Because of this, the examiner opined that lithium toxicity did not cause renal failure, nor was renal failure aggravated by lithium.  Next, the examiner opined that there was no found relationship between the Veteran's coronary artery disease and the Veteran's renal dysfunction.  The chain of events leading to the acute renal failure in January 2004 occurred with a deep vein thrombosis in the right lower extremity, resulting in an IVC filter placement.  The Veteran developed renal complications from the IV contrast used prior to the filter placement.  

In a June 2016 addendum, obtained pursuant to the Board's April 2016 remand, the same VA examiner opined that there was no credible medical evidence or credible medical literature that links ulcerative colitis as a cause of renal disease or an effect of renal disease.  

Based on a review of the evidence, the Board finds that remand is appropriate to obtain an adequate opinion that addresses the Veteran's claims on all theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Initially, the Board finds that the Veteran has satisfied the first element of service connection, present disability.  The July 2012 VA opinion resolved the ambiguity of record created by the October 2008 opinion, by noting that the Veteran had a diagnosis of renal dysfunction.  

However, the etiological opinions obtained pursuant to the Board's remands are inadequate for adjudication purposes.  

First, the June 2016 opinion is inadequate, as the examiner did not provide an opinion that addresses whether service-connected ulcerative colitis has aggravated the Veteran's chronic renal dysfunction.  Such an opinion was requested in the April 2016 remand, and the Board is unable to find compliance with the prior remand directives absent this opinion.  

Next, the July 2012 and November 2014 opinions both conclude that the Veteran's vascular procedure undergone two weeks prior to the January 2004 acute renal failure, or the IV contrast received for the procedure, led to the acute renal failure.  The IVC filter placement on January 10, 2004, was performed in response to a deep vein thrombosis found in the Veteran's right lower extremity.  The November 2014 opinion further provided that lithium treatment did not aggravate the Veteran's renal dysfunction.  These opinions are inadequate on the question of aggravation by lithium medication to treat service-connected schizophrenia.  The June 2012 opinion did not provide an answer to the question of aggravation.  The November 2014 aggravation opinion does not address evidence such as the February 2005 VA treatment records indicating that lithium had contributed to renal injury after decreased urine output for the previous weeks.  

In light of such deficiencies in the record, the Board finds that remand is required for a new examination and opinion that addresses all theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his renal dysfunction.  If possible, the examination and opinion should be provided by an examiner who has not previously examined the Veteran or provided an opinion for this claim.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a current kidney disorder or renal dysfunction is proximately due to or the result of lithium toxicity as a result of the service-connected schizophrenia, or proximately due to any other service-connected disorder such as coronary artery disease, type II diabetes mellitus, and ulcerative colitis.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a current kidney disorder or renal dysfunction is aggravated (permanently worsened) by lithium toxicity as a result of the service-connected schizophrenia, or proximately due to any other service-connected disorder such as coronary artery disease, type II diabetes mellitus, and ulcerative colitis.  

In rendering these opinions, the examiner must discuss or consider the following:  1) an IVF filter placement two weeks prior to the renal failure and treatment notes from the Veteran's hospitalization later that month documenting that his acute renal failure was thought to be due to contrasts received during the IVF filter placement; 2)  A February 2005 VA treatment note for subsequent acute renal failure in which continued lithium use after decreased urine output for the previous few weeks was noted to have "likely contributed to renal injury as well as causing elevation of [lithium] levels"; and 3) 2006 and 2007 records from the Dallas Nephrology Associates, received by VA in March 2008, which attribute the January 2004 acute renal failure to lithium toxicity and hypertension.

The Board reiterates that a rationale must be provided for any opinion offered.  If the examiner cannot provide any requested opinion without resort to speculation the examiner should so state and provide the reasons why such an opinion would be speculative.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




